DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment, filed 9/23/2021, in which claims 1, 26 and 40 were amended.  Claims 1-3, 5, 10, 12, 15-23, 26, 29, 32, 40 and 41 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/9/2015 is acknowledged.
Claims 15-23, 29 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2015.
Claims 1-3, 5, 10, 12, 26, 40 and 41 are under consideration.

Claim Objections
Claim 40 is objected to because of the following informalities:  the phrase “tags oriented” in line 3 should be replaced with “tags are oriented” to improve the grammar of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5, 10, 12, 26, 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vega et al (US Patent Application Publication No. 2003/0224404 A1, cited in a prior action; see the entire reference) in view of Nam et al (Functional cis-regulatory genomics for systems biology. Proceedings of the National Academy of Sciences, USA, Vol. 107, No. 8, pages 3930-3935, February 23, 2010, including pages 1/406-406/406 of supporting information, cited in a prior action; see the entire reference), and Xu et al (Proceedings of the National Academy of Sciences, USA, Vol. 106, No. 7, pages 2289-2294, February 17, 2009; see the entire reference), as evidenced by Roberts (Nucleic Acids Research, Vol. 15, Supplement, pages r189-r217, January 1, 1987, cited in a prior action).  This is a new rejection, necessitated by the amendment filed 9/23/2021.

Regarding claim 2, Vega et al teach a population of cells comprising the set of nucleic acid molecules in viral vectors or bacterial plasmids (e.g., paragraphs [0013] and [0023]-[0028]).
Regarding claim 5, Vega et al teach the population of sets of nucleic acid molecules in viral vectors or bacterial plasmids (e.g., paragraphs [0013] and [0031]), which have identical sequences that are components of the vector backbone.
Regarding claim 10, Vega et al teach the population of sets of nucleic acid molecules, where the functional nucleic acid sequence is a promoter operably linked to a nucleic acid region encoding a detectable reporter protein, where operable linkage of a promoter to a protein coding sequence is where the promoter is upstream (i.e., 5’ to) the coding sequence (e.g., paragraphs [0022]-[0028] and [0111]).
Regarding claim 40, Vega et al teach that each promoter region contains at least about 2500 nucleotides, 1000 nucleotides, 500 nucleotides, 250 nucleotides, or 100 nucleotides upstream of a protein-encoding site (e.g., paragraph [0022]).  Thus, a single promoter sequence 
Regarding claim 41, Vega et al teach that each promoter region contains at least about 2500 nucleotides, 1000 nucleotides, 500 nucleotides, 250 nucleotides, or 100 nucleotides upstream of a protein-encoding site (e.g., paragraph [0022]).  Thus, a single promoter sequence of 500 nucleotides would result in at least 500 distinct expression vectors, where each vector contains the parental sequence, or a sequence that differs from the parental sequence by a single substitution (e.g., paragraphs [0029] and [0225]).  
Vega et al do not teach the plurality of expression vectors where each regulatory element is paired with three or more identifying nucleic acid tags, which are transcribed in the same mRNA transcript as an open reading frame, and where a restriction enzyme site is located between the nucleic acid regulatory element and the three or more tags.
Nam et al teach expression vectors comprising unique sequence tags positioned in the vector so that the amount of quantitative PCR (QPCR) product would be capable of providing the quantity to transcript of a reporter driven off the particular cis-regulatory molecule being tested in the vector, and where the unique sequence tags are transcribed in the same mRNA transcript as an associated open reading frame (e.g., paragraph bridging pages 3930-3931; Fig. 1A).  The structure of the DNA-tag reporter of the vector is shown in Fig. 1A.  The reporter contains a pair of unique DNA tags, TagF and TagR, used as QPCR priming sites, which flank a CD4 coding sequence, and which are placed downstream of a green fluorescent protein (GFP) coding sequence (e.g., page 3931, paragraph bridging columns; page 3935, left column, 1st full paragraph; Fig. 1A; S1 Appendix).  

    PNG
    media_image1.png
    227
    353
    media_image1.png
    Greyscale

The DNA tags are each at least ten nucleotides in length (e.g., Dataset 1 of the supporting information).  The GFP coding sequence is taught by Nam et al in Dataset 1 of the supporting information.  This sequence necessarily contains a restriction enzyme site, which is located between the nucleic acid regulatory element and the two tags flanking the CD4 coding sequence.  See the attached analysis in Appendix I, mailed 4/23/2021.  Nam et al teach that the inclusion of the DNA sequence tags to “barcode” expression constructs, allows them to be mixed, injected together into sea urchin eggs, and subsequently deconvolved (e.g., Abstract). Nam et al teach that the DNA-tag reporter has utility in model systems, such as animals or plants (e.g., page 3934, left column, 3rd full paragraph).  Nam et al teach that the use of the DNA-tag reporter provides a major increase in the efficiency and rate of the most important operation in experimental functional genomics, which is the analysis of cis-regulatory elements, including the simultaneous analysis of multiple site-specific mutations (e.g., page 3934, left column, 4th full paragraph).  
	Xu et al teach that DNA barcodes are linked to genetic features to greatly facilitate screening of these features in pooled formats using microarray hybridization (e.g., Abstract).  Xu et al teach designing 240,000 barcode probes and testing their performance by hybridization (e.g., Abstract).  Xu et al teach that the barcodes can be expanded to 480,000 barcodes with their 
	Roberts is cited only to show that at least one restriction enzyme and its recognition site was known in the art (e.g., entries in the Table for enzymes, such as AsuI, AsuII, AvaI, AvaII, BamHI, etc.).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the expression vectors of Vega et al to include the nucleic acid encoding the green fluorescent protein and downstream nucleic acid encoding the CD4 protein, where the CD4 protein coding sequence is flanked by first and second nucleic acid tags as taught by Nam et al.  Vega et al specifically teach the inclusion of sequence encoding a reporter protein, such as green fluorescent protein, and Nam et al also teach the inclusion of a sequence encoding a green fluorescent protein as a reporter.  Furthermore, Nam et al demonstrate that it is within the skill of the art to make an expression vector comprising the cis-regulatory element, green fluorescent protein coding sequence, and further comprising the CD4 coding sequence flanked by the first and second nucleic acid tags.  Thus, one would have had a reasonable expectation of success in combining the vector elements of Vega et al and Nam et al to yield the predictable result of providing a vector further comprising a second reporter flanked by two nucleic acid tags that are associated with a specific cis-regulatory element.  Moreover, Nam et al teach that the tags allow for the simultaneous analysis of multiple site-specific mutations, and Vega et al teach expression vectors containing multiple site-specific mutations of a regulatory sequence.  Furthermore, it would have been obvious to duplicate the barcode elements to increase the number of barcodes present in the vector for the same purpose of being able to identify the associated cis-regulatory 
One would have been motivated to make such a modification in order to receive the expected benefit providing expression vectors that allow for a major increase in the efficiency and rate of the most important operation in experimental functional genomics, which is the analysis of cis-regulatory elements, including the simultaneous analysis of multiple site-specific mutations as taught by Nam et al, while also enabling pooled screening and identification of the linked genetic elements by microarray hybridization as taught by Xu et al.

Response to Arguments - 35 USC § 103
	The rejection of claims 1-3, 5, 10, 12, 26, 40 and 41 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vega et al in view of Nam et al, as evidenced by Roberts, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 9/23/2021.
With respect to the rejection of claims 1-3, 5, 10, 12, 26, 40 and 41 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vega et al in view of Nam et al, and Xu et al, as evidenced by Roberts, Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive.
The response characterizes Nam as using a coupled pair, TagF and TagR, which are qPCR priming sites in the expression vector, reading out reporter mRNA activity of the Nam construct.  The response characterizes the claims as requiring the identifying nucleic acid tags to 
	This argument is not found persuasive.  The TagF and TagR sequences are present in the vector of Nam et al and are transcribed in the same mRNA transcript as an associated open reading frame.  The claims do not require any primer sites.  Thus, the reference to “separate primer sites” does not distinguish the claimed inventions from the combined teachings of the cited prior art.
	The response asserts that Nam does not teach its molecule comprises a restriction enzyme site nor provide direction for its use.  The response asserts that Appendix I does not identify the restriction enzyme potentially used by Nam, it fails to provide the location for the restriction enzyme site.  The response asserts that the restriction sites of Appendix I are in the CD4 sequence and would destroy the intended function of the tags of Nam et al.
	These arguments are not found persuasive.  The present claims are directed to products and not methods.  Thus, claim do not comprise a step of using a restriction endonuclease, and the cited art need not teach such a method step.  Appendix I shows that the GFP sequence of Nam et al necessarily comprises restriction enzyme sites, and this sequence is upstream of the primer-flanked CD4 sequence.  Thus, the location is not in the CD4 sequence, and the site does not destroy the intended function of any element of Nam et al.  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699